Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 17, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Upon review of the record, we find substantial evidence in the record to support the Board’s conclusion that claimant voluntarily left his employment without good cause to attend college. Claimant’s contrary testimony merely presented a credibility question for the Board to resolve.
Mikoll, J. P., Yesawich Jr., Mercure and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.